DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 10, and 19 are independent.  All of the currently pending claims have been examined in the present Office action.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,015,305.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are anticipated by the claims in the issued patent, as discussed below.
Pending independent claims 1, 10, and 19 require first through fourth ground engagement members, each connected to the machine frame through a vertically adjustable leg column comprising a hydraulic cylinder configured to adjust a height of the frame.  Claim 19 in the patent recites, for example, “tracks” (a type of ground engaging member) connected to the machine frame by  respective “actuators”, each of which is configured to adjust a height of the frame and each including a head-end chamber and a rod-end chamber separated by a piston.  Although claim 19 only recites first through third tracks (two front and one rear), claim 21 (which depends from claim 19) recites a fourth rear track.  Pending claim 1 further recites that each leg column in at least one pair of the leg columns (i.e., either the front pair or the rear pair) has associated therewith an accumulator, a conduit connecting the accumulator to the hydraulic cylinder, and a control valve disposed in the fluid conduit.  Claim 19 in the patent recites that the two front leg columns each have a damper assembly including an accumulator, a conduit connecting the accumulator to the head-end chamber of the respective actuator, and a control valve disposed in the conduit.
	The additional method steps recited in pending independent claim 19 are met by independent method claim 15 in the patent.  
	The limitations in pending dependent claims 2-9 are met at least by claims 2-4 and 7-11, respectively in the patent.
	The limitations in pending dependent claims 11-15 are met at least by claims 2-4 and 7-8, respectively in the patent.  Pending dependent claim 16 is met at least by claims 9-10 in the parent and pending dependent claims 17-18 are met at least by claims 14-15 in the patent. 
	Pending dependent claim 20 is met at least by claims 17-18 in the patent.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 18-19 of claim 1, the recitation “an accumulator associated with each of the at least one pair of adjustable leg columns” is indefinite because it is not clear whether an accumulator is associated with each pair of the at least one pair (i.e., one accumulator for two adjustable leg columns) or if an accumulator is associated with each adjustable leg column of the at least one pair (i.e., an accumulator for each adjustable leg column).
The same issue is also presented with respect to the language in claim 10, lines 23-24 and in claim 19, lines 19-20.
In line 22 of claim 1, the recitation “disposed in the fluid conduit” is indefinite because it is not clear which of the previously-recited fluid conduits is being referenced (in lines 20-21 of the claim, a fluid conduit connecting a bore end “of each of the hydraulic cylinders” is recited).
The above issue is also presented with respect to the language in claim 10, line 27 and in claim 19, line 23.
In lines 2-3 of claim 2, it is not clear how the “head-end chamber” and the “rod-end chamber” relate to the previously-recited “bore end” of the hydraulic cylinders (see claim 1, line 20).
In line 15 of claim 10, “the first and second ends” lacks proper antecedent basis in the claims.
In lines 3-4 of claim 11, it is not clear how the “head-end chamber” and the “rod-end chamber” relate to the previously-recited “bore end” of the hydraulic cylinders (see claim 10, line 25).
The intended dependency of claim 17 is unclear.  For purposes of further examination of claim 17 in the present action, it will be assumed that claim 17 depends from claim 10.
The intended dependency of claim 18 is unclear (since there is currently no claim 170 pending in the application).  For purposes of further examination of claim 18 in the present action, it will be assumed that claim 18 depends from claim 17.
The intended dependency of claim 20 is unclear (since there is currently no claim 199 pending in the application).  For purposes of further examination of claim 20 in the present action, it will be assumed that claim 20 depends from claim 19.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Held et al. U.S. Patent Application Publication No. 2013/0257136 (“Held”).
Held discloses a milling machine (Figs. 1-2), comprising: 
a frame 3; 
a first ground engagement member and a second ground engagement member (suspension units 8 and/or wheeled suspension units 13), each of the first and second ground engagement members being connected through a respective, vertically adjustable leg column (lifting column 10; Held [0033]: “... it is also possible for all suspension units 8 to be provided with lifting columns 10”) to a first end of the frame; 
a third ground engagement member and a fourth ground engagement member, each of the third and fourth ground engagement members (suspension units 8; Fig. 2) being connected through a respective, vertically adjustable leg column to a second end of the frame disposed opposite the first end of the frame; 
each vertically adjustable leg column comprising a hydraulic cylinder (piston-cylinder unit 20; Fig. 1) connecting the frame and the associated ground engagement member, and each of the hydraulic cylinders being configured to adjust a height of the frame relative to a respective one of the ground engagement members (Held [0034]: “When operating the piston-cylinder unit 20, height adjustment of the machine frame 3 can be effected by moving the outer tube 44, which is connected to the machine frame 3, relative to the inner tube 46 and the suspension unit 8”); 
a milling drum (working drum 12) attached to the frame between the first and second ends; 
at least one pair of the vertically adjustable leg columns connected to the first end of the frame or the vertically adjustable leg columns connected to the second end of the frame further comprising:
an accumulator 34 (Figs. 3-4) associated with each of the at least one pair of vertically adjustable leg columns (Held discloses that each of the four lifting columns may be coupled to a respective spring device, the hydraulic circuit for which is shown in Fig. 3 or Fig. 4; Held [0016]: “The lifting columns may each be suitable for coupling to one or several spring devices”); 
a fluid conduit fluidly connecting a bore end (upper cylinder chamber 22) of each of the hydraulic cylinders (piston-cylinder unit 20) to the associated accumulator 34 (see Figs. 3-4); and 
a control valve (e.g., valve 30) disposed in the fluid conduit, the control valve being configured to control a flow of fluid between the hydraulic cylinders and the associated accumulators (Held [0037]: “... the cylinder chambers 22,24 can be connected to a diaphragm accumulator 34 when the simultaneously switched valves 30,36 are open”).

	With respect to claim 2, Held further discloses that each of the hydraulic cylinders (i.e., piston-cylinder unit 20; Figs. 3-4) includes:
a head-end chamber (upper cylinder chamber 22);
a rod-end chamber (lower cylinder chamber 24); and 
a piston (piston 26) separating the head-end and rod-end chambers, at least one of the head-end and rod-end chambers including hydraulic fluid (Held [0039]: “... hydraulic pressure lines leading to the cylinder chambers 22 and 24”).
With respect to claim 3, the fluid conduit connects the accumulator 34 to the head-end chamber (upper cylinder chamber; see Figs. 3-4).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Held as applied to claim 3 above, and further in view of Klauk et al., U.S. Patent No. 5,865,028 (“Klauk”).
As discussed above, Held discloses all of the limitations of claim 3.  Held does not, however, specifically disclose a tank, as recited in claim 4.
In the same field of endeavor, Klauk discloses a hydraulic circuit for a pair of hydraulic cylinders (working cylinders 10, 12; Fig. 1).  Klauk teaches the use of a tank 46 in conjunction with the circuit (see Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Klauk, to provide the Held hydraulic circuit with a tank, in order to store and contain excess hydraulic fluid from the circuit.

13.	Claims  5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Held as applied to claim 1 above, and further in view of Honma, U.S. Patent Application Publication No. 2006/0054439.
As discussed above, Held discloses all of the limitations of claim 1.  Although Held discloses an accumulator, Held does not disclose specific details of the accumulator, as recited in claim 5.
In the same field of endeavor, Honma discloses a hydraulic circuit for a vehicle hydraulic shock absorber 10 (Fig. 1), the circuit including an accumulator (e.g., accumulator 42).  Honma teaches providing the accumulator having a gas enclosure (gas chamber 54) to enclose a gaseous medium and a fluid enclosure (hydraulic chamber 52) configured to hold a hydraulic fluid received from the hydraulic cylinder, with the gas and fluid enclosures being separated from one another (by a partition member 50).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Honma, to provide the Held accumulator having gas and fluid enclosures that are separated from each other, in order to provide a working accumulator in the manner intended by Held.
With respect to claim 6, Honma teaches a fluid conduit (60, 62; Fig. 1) connecting the fluid enclosure 52 of the accumulator 42 with the hydraulic cylinder (hydraulic shock absorber 10).
With respect to claims 7-9, Honma teaches that the partition member can take the form of a piston, a diaphragm, or a bladder (Honma [0057]: “Each of the first and second accumulators 42, 44 is not limited to the above-described bladder type. For example, each accumulator 42, 44 may be of a bellows type, a diaphragm type, or a piston type”).

14.	Claims 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. U.S. Patent Application Publication No. 2013/0257136 (“Held”) in view of Hosseini, U.S. Patent No. 5,147,172.
Held discloses a milling machine (Figs. 1-2), comprising: 
a frame 3; 
a first ground engagement member and a second ground engagement member (suspension units 8 and/or wheeled suspension units 13), each of the first and second ground engagement members being connected through a respective, vertically adjustable leg column (lifting column 10; Held [0033]: “... it is also possible for all suspension units 8 to be provided with lifting columns 10”) to a front end of the frame;
a third ground engagement member and a fourth ground engagement member (suspension units 8; Fig. 2), each of the third and fourth ground engagement members being connected through a respective, vertically adjustable leg column to a rear end of the frame disposed opposite the front end of the frame; 
each vertically adjustable leg column comprising a hydraulic cylinder (piston-cylinder unit 20; Fig. 1) connecting the frame and the associated ground engagement member, and each of the hydraulic cylinders being configured to adjust a height of the frame relative to a respective one of the ground engagement members (Held [0034]: “When operating the piston-cylinder unit 20, height adjustment of the machine frame 3 can be effected by moving the outer tube 44, which is connected to the machine frame 3, relative to the inner tube 46 and the suspension unit 8”); 
a milling drum (working drum 12) attached to the frame between the first and second ends; 
at least one pair of the vertically adjustable leg columns connected to the front end of the frame or the vertically adjustable leg columns connected to the rear end of the frame further comprising:
an accumulator 34 (Figs. 3-4) associated with each of the at least one pair of vertically adjustable leg columns (Held discloses that each of the four lifting columns may be coupled to a respective spring device, the hydraulic circuit for which is shown in Fig. 3 or Fig. 4; Held [0016]: “The lifting columns may each be suitable for coupling to one or several spring devices”);
a fluid conduit fluidly connecting a bore end (upper cylinder chamber 22) of each of the hydraulic cylinders (piston-cylinder unit 20) to the associated accumulator 34 (see Figs. 3-4); 
a control valve (e.g., valve 30) disposed in the fluid conduit, the control valve being configured to control a flow of fluid between the hydraulic cylinders and the associated accumulators (Held [0037]: “... the cylinder chambers 22,24 can be connected to a diaphragm accumulator 34 when the simultaneously switched valves 30,36 are open”).
Held does not specifically disclose a controller configured to selectively adjust at least one of the control valves, as recited in claim 10.
In the same field of endeavor, Hosseini discloses a ride control system for a work vehicle in which a control valve 28 (Fig. 2) can be opened to selectively connect lift cylinders 18 to a pair of accumulators 30 in order to provide more ride cushioning when the machine is traveling (see Abstract).  Hosseini teaches the use of a controller 36 configured to automatically engage the ride control system by activating control valve 28 when the ground speed of the machine exceeds a threshold ground speed (e.g., 5 KPH; see col. 4, lines 23-43 and Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hosseini, to provide the Held machine with a controller configured to selectively adjust at least one of the control valves, in order to automate the task of opening and closing the valves and, thereby, reduce operator fatigue and possible distraction.
Held further does not explicitly disclose an engine, as recited in claim 10.  The examiner takes Official Notice that one of ordinary skill in the art would understand that the Held machine has an engine (although it is not explicitly disclosed) to propel the machine via the ground engagement members and to rotate the milling drum.

With respect to claim 11, Held further discloses that each the hydraulic cylinders (i.e., piston-cylinder unit 20; Figs. 3-4) includes:
a head-end chamber (upper cylinder chamber 22);
a rod-end chamber (lower cylinder chamber 24); and 
a piston (piston 26) separating the head-end and rod-end chambers, at least one of the head-end and rod-end chambers including hydraulic fluid (Held [0039]: “... hydraulic pressure lines leading to the cylinder chambers 22 and 24”).
With respect to claim 12, the Held fluid conduit connects the accumulator 34 to the head-end chamber (upper cylinder chamber; see Figs. 3-4).
With respect to claim 17, Hosseini further teaches the use of a speed sensor 40 and configuring the controller 36 to automatically engage the ride control system by activating control valve 28 when the ground speed of the machine exceeds a threshold ground speed (e.g., 5 KPH; see col. 4, lines 23-43 and Fig. 3).
With respect to claim 18, Held discloses opening the control valve to engage a travel mode only when the working drum is not operating (see [0014]).  Accordingly, it would have been obvious to a person skilled in the art to provide the Helm machine with a rotational speed sensor for the drum and further to configure the controller (as taught by Hosseini) to open the control valve only when the rotational speed is less than a threshold drum speed.

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Held and Hosseini as applied to claim 12 above, and further in view of Klauk et al., U.S. Patent No. 5,865,028 (“Klauk”).
As discussed above, the combination of Held and Hosseini discloses all of the limitations of claim 12.  The combination does not, however, specifically disclose a tank, as recited in claim 13.
In the same field of endeavor, Klauk discloses a hydraulic circuit for a pair of hydraulic cylinders (working cylinders 10, 12; Fig. 1).  Klauk teaches the use of a tank 46 in conjunction with the circuit (see Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Klauk, to provide the Held hydraulic circuit with a tank, in order to store and contain excess hydraulic fluid from the circuit.

16.	Claims  14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Held and Hosseini as applied to claim 10 above, and further in view of Honma, U.S. Patent Application Publication No. 2006/0054439.
As discussed above, the combination of Held and Hosseini discloses all of the limitations of claim 10.  Although Held discloses an accumulator, Held does not disclose specific details of the accumulator, as recited in claim 14.
In the same field of endeavor, Honma discloses a hydraulic circuit for a vehicle hydraulic shock absorber 10 (Fig. 1), the circuit including an accumulator (e.g., accumulator 42).  Honma teaches providing the accumulator having a gas enclosure (gas chamber 54) to enclose a gaseous medium and a fluid enclosure (hydraulic chamber 52) configured to hold a hydraulic fluid received from the hydraulic cylinder, with the gas and fluid enclosures being separated from one another (by a partition member 50).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Honma, to provide the Held accumulator having gas and fluid enclosures that are separated from each other, in order to provide a working accumulator in the manner intended by Held.
With respect to claim 15, Honma teaches a fluid conduit (60, 62; Fig. 1) connecting the fluid enclosure 52 of the accumulator 42 with the hydraulic cylinder (hydraulic shock absorber 10).
With respect to claim 16, Honma teaches that the partition member can take the form of a piston, a diaphragm, or a bladder (Honma [0057]: “Each of the first and second accumulators 42, 44 is not limited to the above-described bladder type. For example, each accumulator 42, 44 may be of a bellows type, a diaphragm type, or a piston type”).

17.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Held et al. U.S. Patent Application Publication No. 2013/0257136 (“Held”) in view of Hosseini, U.S. Patent No. 5,147,172.
Held discloses a milling machine (Figs. 1-2), comprising: 
a frame 3; 
a first ground engagement member and a second ground engagement member (suspension units 8 and/or wheeled suspension units 13), each of the first and second ground engagement members being connected through a respective, vertically adjustable leg column (lifting column 10; Held [0033]: “... it is also possible for all suspension units 8 to be provided with lifting columns 10”) to a first end of the frame; 
a third ground engagement member and a fourth ground engagement member (suspension units 8; Fig. 2), each of the third and fourth ground engagement members being connected through a respective, vertically adjustable leg column to a second end of the frame disposed opposite the first end of the frame; 
each vertically adjustable leg column comprising a hydraulic cylinder (piston-cylinder unit 20; Fig. 1) connecting the frame and the associated ground engagement member, and each of the hydraulic cylinders being configured to adjust a height of the frame relative to a respective one of the ground engagement members (Held [0034]: “When operating the piston-cylinder unit 20, height adjustment of the machine frame 3 can be effected by moving the outer tube 44, which is connected to the machine frame 3, relative to the inner tube 46 and the suspension unit 8”); 
a milling drum (working drum 12) attached to the frame between the first and second ends; 
at least one pair of the vertically adjustable leg columns connected to the first end of the frame or the vertically adjustable leg columns connected to the second end of the frame further comprising:
an accumulator 34 (Figs. 3-4) associated with each of the at least one pair of vertically adjustable leg columns (Held discloses that each of the four lifting columns may be coupled to a respective spring device, the hydraulic circuit for which is shown in Fig. 3 or Fig. 4; Held [0016]: “The lifting columns may each be suitable for coupling to one or several spring devices”); 
a fluid conduit fluidly connecting a bore end (upper cylinder chamber 22) of each of the hydraulic cylinders (piston-cylinder unit 20) to the associated accumulator 34 (see Figs. 3-4); and 
a control valve (e.g., valve 30) disposed in the fluid conduit, the control valve being configured to control a flow of fluid between the hydraulic cylinders and the associated accumulators (Held [0037]: “... the cylinder chambers 22,24 can be connected to a diaphragm accumulator 34 when the simultaneously switched valves 30,36 are open”).
Held further discloses selectively controlling a flow of hydraulic fluid from the hydraulic cylinders to the associated accumulators when operating the milling machine with the milling drum out of contact with a ground surface (Held discusses automatically engaging the “spring device” when the milling drum reaches a pre-determined height of lift of the lifting columns (see [0014]).  Held does not, however, specifically disclose determining that hydraulic dampening has been initiated, as recited in claim 19.
In the same field of endeavor, Hosseini discloses a ride control system for a work vehicle in which a control valve 28 (Fig. 2) can be opened to selectively connect lift cylinders 18 to a pair of accumulators 30 in order to provide more ride cushioning when the machine is traveling (see Abstract).  Hosseini teaches the use of a controller 36 configured to automatically engage the ride control system by activating control valve 28 when the ground speed of the machine exceeds a threshold ground speed (e.g., 5 KPH; see col. 4, lines 23-43 and Fig. 3).  Hosseini further teaches determining that a ride control switch 38 has been moved to an “on” state by the machine operator (see col. 3, lines 59-65: “The controller 36 is in electrical communication with a ride control switch 38 and a vehicle speed sensor 40. The ride control switch 38 is typically mounted at the operator station of the vehicle 12 and has an "on" state in which the automatic ride control 10 is enabled and an "off" state in which the automatic ride control 10 is disabled”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hosseini, to provide the Held machine with a controller configured to determine that hydraulic dampening has been initiated, in order to provide the machine operator with more control over operation of the machine.
With respect to claim 20, Hosseini further teaches the use of a speed sensor 40 and configuring the controller 36 to automatically engage the ride control system by activating control valve 28 when the ground speed of the machine exceeds a threshold ground speed (e.g., 5 KPH; see col. 4, lines 23-43 and Fig. 3).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heyring and Monk et al. disclose vehicle suspension systems having accumulators.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        11 July 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672